The State of TexasAppellee




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 21, 2014

                                      No. 04-13-00487-CR

                                     Elbert Lee SANDERS,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                    From the 54th District Court, McLennan County, Texas
                                Trial Court No. 2012-327-C2
                                Matt Johnson, Judge Presiding


                                         ORDER

        We grant appellant’s motion for extension of time to file his brief. We order appellant’s
brief due January 31, 2014 (sixty-five days after the original due date). No further extensions of
time will be granted absent a showing of extraordinary circumstances beyond those attendant a
busy docket. If the brief is not filed by the date ordered, the court may abate this appeal and
remand the case to the trial court for a hearing to determine whether appellant or counsel has
abandoned the appeal.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court